DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on May 3, 2021 to the non-final Office action of February 11, 2021 is acknowledged.  The Office action on the currently pending claims 1, 3, and 6-21 follows.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jerome A. DeLuca (Reg. No. 55,106) on May 10, 2021.
See next page→

Claim 1 Lns.9-10: “…a second contact blade --directly-- electrically coupled to a second contact of the fuse element”
Claim 3: “The draw-out fuse of claim 1, wherein the first contact blade is --directly-- electrically coupled to [the-- first contact of the fuse element by a first fuse lead, and the second contact blade is --directly-- electrically coupled to [the second-- contact of the fuse element by a second fuse lead.”

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the allowability resides in the overall structure and functionality of the device as recited in independent apparatus claims 1, and at least in part, because claim 1 recites the limitations: “a second contact blade directly electrically coupled to a second contact of the fuse element, the first and second contact blades extending outwardly from diametrically opposite sides of the sheath, and wherein the first and second contact blades extend along a common plane that is parallel to a radius of the sheath and that is perpendicular to a central axis of the draw-out fuse”.
The aforementioned limitations, in combination with all remaining limitations of respective independent claim 1, are believed to render said claim 1, and all claims depending therefrom (claims 3 and 6-8) allowable over the prior art references of record, taken either alone or in combination.
See next page→
overall structure and functionality of the device as respectively recited in independent claims 9 and 21 for the reasons provided in the non-final Office action of July 27, 2020.
In the amendments filed on May 3, 2021, Applicant amended claims 1, 6, 7, and 21 in order to address the claim objections made in the previous Office action of February 11, 2021.  The amendments have been fully considered and accepted.  The claim objections are hereby withdrawn.
The additional provided prior art reference (Ranjan- US 5227758) teaches a draw-out fuse device that has a plurality of terminal blades that are in mechanical and electrical contact with a first and second electrical terminal of a fuse element.  However, the reference fails to teach a second contact blade that is directly electrically in contact with the second electrical terminal of the fuse element while also extending along a common plane that is parallel to a radius of a sheath and perpendicular to a central axis of the draw-out fuse, as claimed in claim 1 of the instant application. The reference also fails to teach contact clips that accommodate a linear displacement of the terminal blades, as claimed in claims 9 and 21 of the instant application.
Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
See next page→
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN S SUL/            Primary Examiner, Art Unit 2835